75 S.E.2d 766 (1953)
237 N.C. 693
PUGH
v.
TIDEWATER POWER CO., et al.
No. 599.
Supreme Court of North Carolina.
May 6, 1953.
*767 Robert E. Calder, Wilmington, for plaintiff, appellant.
Poisson, Campbell & Marshall, Wilmington, A. Y. Arledge and Ernest S. Delaney, Jr., Raleigh, for defendants, appellees.
ERVIN, Justice.
We take it for granted without so adjudging for the purpose of this particular appeal that the Tidewater Power Company was charged with notice that children were in the habit of flying kites in the vicinity of the high voltage wires by the mere circumstance that the observable remnants of a kite were hanging on the wires during several weeks next preceding the tragedy. We are nevertheless constrained to affirm the compulsory nonsuit. It is a matter of common knowledge that children ordinarily use strings, which are non-conductors of electricity, in flying kites. Watral's Adm'r v. Appalachian Power Co., 273 Ky. 25, 115 S.W.2d 372; Kedziora v. Washington Water Power Co., 193 Wash. 51, 74 P.2d 898. The evidence at the trial did not disclose any facts sufficient to charge the Tidewater Power Company with notice that a metal wire might be put to such a use. In consequence, the tragedy was not within the reasonable anticipation of the Tidewater Power Company. Stanley v. Town of Smithfield, 211 N.C. 386, 190 S.E. 207; Parker v. Charlotte Electric R. Co., 169 N. C. 68, 85 S.E. 33; Caraglio v. Frontier Power Co., 10 Cir., 192 F.2d 175; Croxton v. Duke Power Co., 4 Cir., 181 F.2d 306; Garrett v. Arkansas Power & Light Co., 218 Ark. 575, 237 S.W.2d 895; Callaway v. Central Georgia Power Co., 43 Ga.App. 820, 160 S.E. 703; Dilley v. Iowa Public Service Co., 210 Iowa 1332, 227 N.W. 173; Fredericks' Adm'r v. Kentucky Utilities Co., 276 Ky. 13, 122 S.W.2d 1000; Watral's Adm'r v. Appalachian Power Co., supra; Kelley v. Texas Utilities Co., Tex.Civ.App., 115 *768 S.W.2d 1233; Kedziora v. Washington Water Power Co., supra; 18 Am.Jur., Electricity, section 53; 29 C.J.S., Electricity, §42.
The cases invoked by the plaintiff, to wit, Benton v. Public-Service Corporation, 165 N.C. 354, 81 S.E. 448, and Ferrell v. Dixie Cotton Mills, 157 N.C. 528, 73 S.E. 142, 37 L.R.A.,N.S., 64, are distinguishable.
Affirmed.